Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 14 December 2021, of application filed, with the above serial number, on 16 August 2017 in which claims 2, 8, 12, 18, 22, 28, 32, 38 have been amended and claims 3, 13, 23, 33 have been canceled. Claims 2, 8-12, 18-22, 28-32, 38-41 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 8-12, 18-22, 28-32, 38-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (hereinafter “Williams”, 2009/0222523) in view of Bukurak et al (hereinafter “Bukurak”, 2014/0040756).
As per Claim 2, Williams discloses a method of operating a receiving device engaged in a messaging session with a sending device (at least Fig. 7), comprising: 
receiving, from the sending device, pre-messages that indicate a current state of a communication message, the pre-messages including portions of the communication message (at least paragraph 37, 47, 49-50, 53; a user enters a portion of a message 
storing the received portions of the communication message (at least paragraph 37, 45-47, 49-50, 53, 61; transmitted segments or portions (e.g., part of a message that is not yet complete) of the partially entered message to at least one connected friend, stored in buffer and chat log); and 
presenting, on the receiving device, an in-progress visual representation of a message content of the received portions of the communication message on a display screen of the receiving device (at least Fig. 7; paragraph 37, 47, 49-50, 53; “real-time chat”, where user ALE can view “MCK is typing: I see your typi_” as they type; a user enters a portion of a message into message entry area 112 and messaging application 100 determines whether to transmit a segment or a portion (e.g., part of a message that is not yet complete) of the partially entered message to at least one connected friend),
updating the in-progress visual representation based on a currently received portion of the communication message (at least paragraph 55; messaging application 100 receives segments of a partially entered message that includes updates to any previously received segments of a partially entered message. Thus, in this embodiment, messaging application 100 determines the changes or differences in the partially entered message based on the message segment received and displays the changes in message status indicator 118 (e.g., displaying partial message additions or partial message deletions). In one embodiment, the changes displayed in message status indicator 118 are displayed such that the message appears to be edited as the user is 
receiving an indicator from the sending device that indicates a completion of the communication message (at least paragraph 49-50; after message application 100 receives the message complete signal, messaging application 100 transmits the entire completed message and a message complete signal to at least one connected messaging application participating in the chat session or to each connected messaging application participating in the chat session. In one embodiment, messaging application 100 determines that the entire completed message had already been transmitted in at least one segment as previously described. Thus, in this embodiment, messaging application 100 only transmits a message complete signal); 
creating a complete communication message based on the stored received portions of the communication message after receiving the indicator (at least paragraph 49-50, 59; after message application 100 receives the message complete signal, messaging application 100 transmits the entire completed message and a message complete signal to at least one connected messaging application participating in the chat session or to each connected messaging application participating in the chat session. In one embodiment, messaging application 100 determines that the entire completed message had already been transmitted in at least one segment as previously described. Thus, in this embodiment, messaging application 100 only transmits a message complete signal); and

Williams fails to explicitly disclose the in-progress visual representation of the message content of the received portions of the communication message is blurred by the receiving device, and replacing with an unblurred visual representation of the message content.
However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Bukarak. Bukarak discloses, in an analogous art, message content from messages from another user can be visually blurred or obfuscated when viewed by a recipient and corresponding displaying and viewing results (unblurring) of blurred message content (at least Bukarak Fig. 19-20; paragraph 104-105). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Bukarak’s blurring with Williams, as Bukarak discloses this being useful for messages that are indicated as being marked as private (at least paragraph 101), wherein such is advantageous such that a recipient may view that there is content 
As per Claim 8. The method of claim 2, wherein the in-progress visual representation mimics the current state of the communication message based on a frequency of the reception of the pre-messages received at the receiving device from the sending device before the receiving the indicator (at least fig. 7; paragraph 38; messaging application 100 determines whether to transmit a segment of the partially entered message based on a predetermined amount of time that has passed after a predetermined event (e.g., after the user started to enter a message into message entry area 112). In one example, messaging application 100 begins a three second countdown timer after the user starts to enter a message into message entry area 112. After the three seconds have elapsed, messaging application 100 transmits the segment of the partially entered message to at least one connected messaging application). 
As per Claim 9. The method of claim 2, wherein the presenting presents the in-progress visual representation within a message history window on the display screen of the receiving device (at least Fig. 14; in progress message 118 displayed within chat log 122).
As per Claim 10. The method of claim 9, wherein one or more visual representations depicting perceivable message content from one or more previously completed communication messages are displayed in the message history window along with the in-progress visual representation (at least Fig. 14; in progress message 118 displayed within chat log 122). 

As per Claims 12, 18-22, 28-32, 38-41. The limitations therein have substantially the same scope as claims 2, 8-11 because claims 2, 8-11 are a method for implementing the receiving device of claims 12, 18-21, the receiving device of claims 22, 28-31, and non-transitory medium of claims 32, 38-41. Therefore claims 12, 18-22, 28-32, 38-41 are rejected for at least the same reasons as claims 2, 8-11.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY G TODD/Primary Examiner, Art Unit 2457